Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 10/03/2022 has been received and considered. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-9 recite a system comprising a processor and a memory which is a statutory category of invention while 10-15 recite steps or acts including predicting a feature of interest; thus, the claims are to a process, which is one of the statutory categories of invention.  Claim 16-20 are directed to a non-transitory computer readable medium which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claims 1, 10, and 16 recite:
compile parameter data from at least one model simulation that impacts the modern feature of interest, , wherein the at least one model simulation comprises a climate model simulation (under its broadest reasonable interpretation, mathematical concepts); 
train a machine-learning model to generate a predictive model by training the machine-learning model to generate a predictive output that matches the training data of the modern feature of interest using the compiled parameter data as input (under its broadest reasonable interpretation, mathematical concepts); 
predict a feature of interest in a past time period using the predictive model and at least one historical model simulation that impacts the feature of interest (under its broadest reasonable interpretation, mathematical concepts).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception
is not integrated into a practical application. In particular, the claims recite the additional elements “system” (Claim 1-9), “processor” (Claim 1, 3, 6, 10, 11, 14, and 16), “memory” (Claim 1), “a non-transitory computer-readable medium” (Claim 16-20) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further the limitation “access training data of a modern feature of interest from direct observations, remotely determined data, or a combination thereof;” and “execute one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model.” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).  These additional elements do not integrate predicting facilitating hydrocarbon exploration from earth models into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification i. e. [0025]-[0026]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “system” (Claim 1-9), “processor” (Claim 1, 3, 6, 10, 11, 14, and 16), “memory” (Claim 1), “a non-transitory computer-readable medium” (Claim 16-20) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the addition elements “training data” and “processing operations” are an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). 
Further dependent claims 2-9, 11-15, and 17-20 recite:
(Claim 2 and 18) wherein the modern feature of interest comprises a measurement of observable chlorophyll concentrations in seawater, a measurement of observable total organic carbon in sediments, or a combination thereof (insignificant extra solution activity – data gathering).
(Claim 3 and 19) wherein the instructions are further executable by the processor for causing the processor to: remove anthropogenic influences from the training data (mathematical concepts).
(Claim 4 and 13) wherein the at least one model simulation comprises a hydrosphere model, an atmospheric model, a heliosphere model, a geosphere model, a cryosphere model, a biosphere model, a general circulation model, an earth system model, or a combination thereof (mathematical concepts).
(Claim 5) wherein resolutions of the training data and the parameter data are consistent with one another (mathematical concepts).
(Claim 6 and 14) wherein the instructions are further executable by the processor for causing the processor to: optimize the predictive model by identifying and removing a portion of the parameter data from the at least one model simulation that has a limited or detrimental impact on predicting the feature of interest (mathematical concepts).
(Claim 7 and 12) wherein executing one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model comprises: 
identifying a historical chlorophyll concentration of seawater, a historical total organic carbon measurement in sediments, or a combination thereof during a time period of interest (mathematical concepts); and 
identifying a location of modern hydrocarbon source rock using the historical chlorophyll concentration of seawater, the historical total organic carbon measurement in sediments, or the combination thereof during the time period of interest (mathematical concepts).
(Claim 8 and 20) wherein the parameter data further comprises data from a geological record (insignificant extra solution activity – data gathering).
(Claim 9 and 15) wherein the machine-learning model is trained using a classification algorithm or a regression algorithm (mathematical concepts).
(Claim 11 and 17) executing, by the processor, one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model (insignificant extra solution activity – data gathering).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-2, 4, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 20180335538 A1) further in view of Pandey et al. (WO 2019017962 A1).
As per Claim 1, 10-11, and 16-17, Dupont et al. teaches a system/ method/ non-transitory computer-readable medium (Fig. 3-5), comprising:
a processor (Fig. 3-5); and 
a memory including instructions that are executable by the processor for causing the processor (Fig. 3-5) to: 
(Claim 1, 10, and 16) access training data of a modern feature of interest from direct observations, remotely determined data, or a combination thereof (Fig. 3, Fig. 5 element 550, [0053], [0057], [0075]-[0078]); 
(Claim 1, 10, and 16) compile parameter data from at least one model simulation that impacts the modern feature of interest ([0053], [0057], [0075]-[0078]); 
(Claim 1, 10, and 16) train a machine-learning model to generate a predictive model by training the machine-learning model to generate a predictive output that matches the training data of the modern feature of interest using the compiled parameter data as input ([0049], [0053], [0057], [0075]-[0078]); 
predict a feature of interest…([0053], [0057], [0075]-[0078]).
Dupont et al. fails to teach explicitly (Claim 1, 10, and 16) wherein the at least one model simulation comprises a climate model; simulation predict a feature of interest in a past time period using the predictive model and at least one historical model simulation that impacts the feature of interest; and 
(Claim 1, 11, and 17) execute one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model.
Pandey et al. teaches wherein the at least one model simulation comprises a climate model ([0076]); 
predict a feature of interest in a past time period using the predictive model and at least one historical model simulation that impacts the feature of interest (Fig. 1-2, [0025], [0043], [0075]-[0076]); and 
execute one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model (Fig. 2, [0022], [0043]).
Dupont et al. and Pandey et al. are analogous art because they are both related to a method for hydrocarbon simulation and modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Pandey et al into Dupont et al.’s invention for improving estimation of reserves, making decisions regarding the development of the field, predicting future production, placing additional wells, and evaluating alternative reservoir management scenarios (Pandey et al.: [0022]). In particular, Pandey et al. teaches 3D static reservoir models which used to provide a static description of the reservoir prior to production ([0025]) using geodynamic and tectonic information on the deformation and kinematic history of the subsurface ([0075]) and climate data derived from numerical simulations of atmospheric, oceanic and tidal conditions in the geological past ([0076]) as input features for deep neural network to obtain the invention as specified in Claim 1, 10-11, and 16-17.

As per Claim 2 and 18, Dupont et al. teaches wherein the modern feature of interest comprises a measurement of observable chlorophyll concentrations in seawater, a measurement of observable total organic carbon in sediments, or a combination thereof ([0025], [0031], [0066], [0075]).

As per Claim 4 and 13, Dupont et al. fails to teach explicitly wherein the at least one model simulation comprises a hydrosphere model, an atmospheric model, a heliosphere model, a geosphere model, a cryosphere model, a biosphere model, a general circulation model, an earth system model, or a combination thereof.
Pandey et al. teaches wherein the at least one model simulation comprises a hydrosphere model, an atmospheric model, a heliosphere model, a geosphere model, a cryosphere model, a biosphere model, a general circulation model, an earth system model, or a combination thereof ([0067]-[0077]).

As per Claim 7 and 12, Dupont et al. teaches 
identifying a historical chlorophyll concentration of seawater, a historical total organic carbon measurement in sediments, or a combination thereof ([0031]-[0033], [0077])…; and 
identifying a location of modern hydrocarbon source rock using the historical chlorophyll concentration of seawater, the historical total organic carbon measurement in sediments, or the combination thereof ([0031]-[0033], [0037]-[0038], [0077], [0086])….
Dupont et al. fails to teach explicitly wherein executing one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model comprises: 
… during a time period of interest.
Pandey et al. teaches wherein executing one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model ([0025]) comprises: … during a time period of interest ([0025]).

As per Claim 8 and 20, Dupont et al. teaches wherein the parameter data further comprises data from a geological record ([0053], [0073], [0075]).

As per Claim 9 and 15, Dupont et al. teaches wherein the machine-learning model is trained using a classification algorithm or a regression algorithm ([0070], [0066]).
	
4.	Claims 3, 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 20180335538 A1), in view of Pandey et al. (WO 2019017962 A1) and further in view of Madasu et al. (US 20190080224 A1).
Dupont et al. as modified by Pandey et al. teaches most all the instant invention as applied to claims 1-2, 4, 7-13, 15-18, and 20 above.
As per Claim 3 and 19, Dupont et al. as modified by Pandey et al. fails to teach explicitly wherein the instructions are further executable by the processor for causing the processor to: remove anthropogenic influences from the training data.
Madasu et al. teaches wherein the instructions are further executable by the processor for causing the processor to: remove anthropogenic influences from the training data ([0024]-[0025]).
Dupont et al., Pandey et al. and Madasu et al. are analogous art because they are all related to a method for hydrocarbon simulation and modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Madasu et al into Dupont et al. and Pandey et al.’s invention for improving estimation of reserves, making decisions regarding the development of the field, predicting future production, placing additional wells, and evaluating alternative reservoir management scenarios (Pandey et al.: [0022]) and to provide design system that offers improved and an efficient methodology to study the significant and effective parameters for production enhancement (Madasu et al.: [0020]). In particular, Pandey et al. teaches 3D static reservoir models which used to provide a static description of the reservoir prior to production ([0025]) using geodynamic and tectonic information on the deformation and kinematic history of the subsurface ([0075]) and climate data derived from numerical simulations of atmospheric, oceanic and tidal conditions in the geological past ([0076]) as input features for deep neural network. Further Madasu et al. teaches a significant input parameter that is predicted by a historical deep recursive neural network (RNN) model based on time series production data collected from hydrocarbon reservoir, then is compared to a corresponding significant input parameter from a data analytics model of a hydrocarbon reservoir to reduce the difference between the input parameters, wherein the data analytics model are adjusted by a predictive deep RNN model when reducing the difference (Fig. 2).

As per Claim 6 and 14, Dupont et al. as modified by Pandey et al. teaches wherein the instructions are further executable by the processor for causing the processor to: optimize the … model (Dupont et al.: [0087])
Dupont et al. as modified by Pandey et al. fails to teach explicitly wherein the instructions are further executable by the processor for causing the processor to: optimize the predictive model by identifying and removing a portion of the parameter data from the at least one model simulation that has a limited or detrimental impact on predicting the feature of interest.
Madasu et al. teaches optimize the predictive model by identifying and removing a portion of the parameter data from the at least one model simulation that has a limited or detrimental impact on predicting the feature of interest (Fig. 2 [0024]).





5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 20180335538 A1), in view of Pandey et al. (WO 2019017962 A1) and further in view of Kushwaha et al. (US 20210041596 A1).
Dupont et al. as modified by Pandey et al. teaches most all the instant invention as applied to claims 1-2, 4, 7-13, 15-18, and 20 above.
As per Claim 5, Dupont et al. as modified by Pandey et al. fails to teach explicitly wherein resolutions of the training data and the parameter data are consistent with one another.
However, Kushwaha et al. teaches wherein resolutions of the training data and the parameter data are consistent with one another ([0056]).
Dupont et al., Pandey et al., Kushwaha et al. are analogous art because they are all related to a method for hydrocarbon simulation and modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Kushwaha et al. into Dupont et al. and Pandey et al.’s invention or improving estimation of reserves, making decisions regarding the development of the field, predicting future production, placing additional wells, and evaluating alternative reservoir management scenarios (Pandey et al.: [0022]). Further Kushwaha et al. teaches a machine learning system which may be trained to infer rock type at sub-seismic scales (high resolution) or at seismic scale (low resolution) for petrophysical parameters input ([0056]); thus, more efficient technique with high resolutions at any scales of inputs including consistent high resolutions of the training data and the parameter data could be obtained to identify earth property such as rock property ([0010]-[0011]).
Response to Arguments
6. 	Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Regarding 101 rejection: applicants have argued that:

    PNG
    media_image1.png
    356
    788
    media_image1.png
    Greyscale

Examiner disagrees because according to the Specification the machine-learning model is trained using a classification algorithm or a regression algorithm (Claim 9 and paragraph [0036]) which is mathematical concept; therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts. 

Further applicants have argued that:

    PNG
    media_image2.png
    249
    814
    media_image2.png
    Greyscale

Examiner disagrees because “execute one or more processing operations for facilitating hydrocarbon exploration…” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). It is noted that claiming hypothetical activity, for example, claiming that the invention can be used, or is provided for use, or provides information for use, will not render the claims statutory. Therefore, it is Examiner’s position that considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application; 101rejecion maintains.

Applicant’s arguments with respect to the limitation “a climate model simulation” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of Pandey et al. 
In particular, Pandey et al. teaches 3D static reservoir models which used to provide a static description of the reservoir prior to production ([0025]: corresponding to “predict a feature of interest in a past time period”) using geodynamic and tectonic information on the deformation and kinematic history of the subsurface ([0075]: corresponding to “at least one historical model simulation”) and climate data derived from numerical simulations of atmospheric, oceanic and tidal conditions in the geological past ([0076]: corresponding to “a climate model simulation”) as input features for deep neural network for making decisions regarding the development of the field, predicting future production, placing additional wells, and evaluating alternative reservoir management scenarios ([0022]: corresponding to “execute one or more processing operations…”).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146